Citation Nr: 1137893	
Decision Date: 10/11/11    Archive Date: 10/19/11

DOCKET NO.  07-38 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Whether new and material evidence has been received to reopen a claim for entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel



INTRODUCTION

The appellant had active service from September 1973 to September 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. 

The Board notes that the RO adjudicated the issue of entitlement to service connection for bilateral hearing loss.  However, the RO previously denied a claim for entitlement to service connection for defective hearing in February 1976.  The appellant did not appeal the decision and it became final.  Thus, the issue currently before the Board is whether new and material evidence has been received to reopen a claim for entitlement to service connection for bilateral hearing loss.  Although the RO did not adjudicate the issue as a claim to reopen, as the claim to reopen is being granted, the Board finds that there is no prejudice to the appellant in adjudicating the issue de novo.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (noting where the Board addresses a question that has not been addressed by the RO, the Board must consider whether the veteran has been prejudiced thereby). 

The reopened issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A February 1976 rating decision denied the appellant's claim of entitlement to service connection for defective hearing on the basis of no in-service incurrence.

2.  The appellant did not file a timely substantive appeal of the  February 1976 rating decision. 

3.  Evidence submitted subsequent to the February 1976 rating decision is not cumulative or redundant, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The February 1976 rating decision is final as to the claim of entitlement to service connection for bilateral hearing loss.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2011).  

2.  New and material evidence has been received since the February 1976  rating decision to reopen the claim of entitlement to service connection for bilateral hearing loss.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the appellant's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act (VCAA)

As to the petition to reopen the previously disallowed claim for service connection, his petition has been granted, as discussed below.  As such, the Board finds that any error related to the Veterans Claims Assistance Action (VCAA) on that petition to reopen is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 (2009); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Kent v. Nicholson, 20 Vet. App. 1 (2006).  

As noted above, the Board also finds that although the RO did not adjudicate the issue as a claim to reopen a claim for entitlement to service connection for bilateral hearing loss, as the claim to reopen is granted, there is no prejudice to the appellant in proceeding to adjudicate the appeal.  See Bernard, 4 Vet. App. at 394 (1993).  Accordingly, the Board may proceed with a decision on the appellant's petition to reopen.  

II.  Applicable Law

New and Material Evidence

In general, rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).

If new and material evidence is presented or secured with respect to a claim that has been finally disallowed, the claim shall be reopened and reviewed.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).  

The question of whether new and material evidence has been received to reopen each claim must be addressed in the first instance by the Board because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995). If the Board finds that no such evidence has been offered, this is where the Board's analysis must end; hence, what the RO may have determined in this regard is irrelevant.  Jackson, 265 F.3d at 1369; Barnett, 83 F.3d at 1383.  

"New" evidence is defined as evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the veteran in developing the facts necessary for his claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A (West 2002) (eliminating the concept of a well-grounded claim).

Service Connection

Service connection is warranted if it is shown that a veteran has a disability resulting from an injury incurred or a disease contracted in active service or for aggravation of a pre-existing injury or disease in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in- service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet.App. 155, 157 (1993).  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or greater; or when the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Certain chronic disabilities, such as hearing loss, as an organic disease of the nervous system, if manifest to a degree of 10 percent within one year after separation from active duty, may be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.   

III.   Analysis

In a February 1976 rating decision, the RO denied service connection for defective hearing.  The RO noted that audio examination on entrance and discharge showed no hearing loss in any of the frequencies and that no hearing loss was mentioned or diagnosed in service.  The rating decision was mailed to the appellant in February 1976, with an explanation of his rights to appeal the rating decision.  To file an appeal, an appellant must file a notice of disagreement within one year of the date that notice of the rating decision was provided to the claimant.  38 C.F.R. § 20.302(b) (2010).  A review of the claims folder reflects that the appellant did not submit any documentation to VA within one year of the February 1976 rating decision.  Since the appellant did not file a notice of disagreement within one year of receiving notice of the February 1976 rating decision, the decision became final.  38 U.S.C.A. § 7105.   

The evidence of record at the time of the previous final denial, in February 1976, included the appellant's service treatment records.  The service treatment records included the appellant's August 1973 entrance and September 1975 separation examination reports.  

The evidence added to the record subsequent to the last final denial, in February 1976, includes a VA examination, statements from the appellant, statements from the appellant's family and friends, and a private audiological test.    

As noted above, in the February 1976 rating decision, the RO denied the appellant's claim for entitlement to service connection for defective hearing because there was no in-service evidence of hearing loss.  There was no evidence of record at the time of the February 1976 rating decision indicating that the appellant had a current hearing loss disability.

The September 2006 VA examination report reflects that pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
55
70
85
80
LEFT
45
50
60
75
70

Speech audiometry revealed speech recognition ability of 86 percent in the right ear and of 90 percent in the left ear.  The VA examiner diagnosed the appellant with mild to severe sensorineural hearing loss bilaterally.  Pursuant to the standard set forth in 38 C.F.R. § 3.385, the record establishes that the appellant has a current bilateral hearing loss disability for VA purposes.  

The September 2006 VA examination report had not been submitted before to agency decision-makers.  Thus, it is new.  As the report shows that the appellant has a current hearing loss disability, it relates to an unestablished fact necessary to substantiate the claim.  See 38 C.F.R. § 3.156(a) (2010).  In Shade v. Shinseki, 24 Vet. App. 110, 120 (2010), the United States Court of Appeals for Veterans Claims (Court) interpreted the phrase 'raises a reasonable possibility of substantiating the claim' as "enabling rather than precluding reopening."  The Court held that 38 C.F.R. § 3.159(c)(4)(iii) does not require new and material evidence as to each previously unproven element of a claim.  See Shade, 24 Vet. App. at 120.  The appellant has contended that he has had symptoms of hearing loss since service.  Consequently, the Board finds that the new evidence that the appellant has a current hearing loss disability is material and raises a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2010).  As new and material evidence has been received, the claim for service connection for a bilateral hearing loss disability is reopened.


ORDER

The claim for entitlement to service connection for bilateral hearing loss is reopened, and the appeal is allowed to this extent.


REMAND

The appellant was evaluated at a VA examination in September 2006.  The VA examiner opined that it is not at least as likely as not that hearing loss is related to military service.  In her rationale, the VA examiner stated that after reviewing the claims file, audiometric data indicated normal hearing bilaterally from 500 to 4000 Hertz at enlistment (August 1973).  At separation (September 1975), audiometric data indicated a slight change in hearing thresholds, however, the VA examiner stated that it did not meet the criteria for disability under VA regulations.

The requirements for service connection for hearing loss as defined in 38 C.F.R. § 3.385 need not be shown by the results of audiometric testing during a claimant's period of active military service in order for service connection to be granted.  The regulation does not necessarily preclude service connection for hearing loss that first met the regulation's requirements after service.  Hensley v. Brown, 5 Vet. App. 155 (1993).  

The appellant has submitted statements asserting that he has had symptoms of hearing loss since 1974.  He also submitted several statements from relatives indicating that they noticed he had hearing loss following service.  The VA examiner did not consider the appellant's assertions of continuity of hearing loss symptoms since service or the statements from relatives.  The appellant is competent to report symptoms of diminished hearing.  The Board notes, however, that he is not competent to report that he had a hearing loss disability for VA purposes, which requires audiological testing.  The appellant's relatives and friends are also competent to report that they observed the appellant having symptoms of hearing loss, but are not competent to report that he had a hearing loss disability.  The appellant filed a claim for entitlement to service connection for defective hearing in both ears in October 1975, within one month of discharge from service.  The appellant also reported that his hearing had worsened in a January 1988 statement.  The appellant's assertion of continuity of symptoms of hearing loss since service is not contradicted by any evidence of record and is supported by the fact that he filed a claim for service connection for defective hearing within one month of discharge from service.  Consequently, the Board finds the appellant's statement and the statements from his family and friends to be credible.  Thus, the VA examiner should have considered the statements concerning continuity of symptoms.  

If VA provides the claimant an examination in accordance with the duty to assist, the examination must be adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  As the appellant's discharge examination report indicated that there was a slight change in hearing thresholds and the VA examiner did not consider the appellant's competent and credible statements regarding continuity of symptoms of hearing loss, the Board finds that the September 2006 VA examination is inadequate.  Thus, the claim must be remanded for a new VA opinion.

Accordingly, the case is REMANDED for the following action:

1.  Forward the appellant's claims folder to an appropriate VA clinician for review, and request the clinician to provide an opinion as to whether it is at least as likely as not that the appellant's bilateral hearing loss is etiologically related to service.  The clinician must reconcile his/her opinion with the slight decrease in hearing thresholds between the appellant's August 1973 enlistment and September 1975 separation examination reports.  In this regard, the examiner must identify the degree of clinical significance such change in hearing thresholds represents.

The VA clinician should consider the appellant's statements concerning his exposure to loud noise in service, and his competent and credible assertion that he has had symptoms hearing loss since service.  The VA examiner should also consider the statements from his friends and family.  

The VA clinician is requested to provide a thorough rationale for any opinion provided.  The clinician should review the claims folder and this fact should be noted in the accompanying medical report.

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.  

2.  Thereafter, readjudicate the reopened issue on appeal of entitlement to service connection for bilateral hearing loss.  If the benefit sought is not granted, issue a supplemental statement of the case and afford the appellant an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).
















Department of Veterans Affairs


